 Case: 1:10-cv-00715 Document #: 2110 Filed: 08/29/21 Page 1 of 7 PageID #:111854




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                     )
TRADING TECHNOLOGIES                 )
INTERNATIONAL, INC.                  )                        Case No. 10 C 715
                                     )                        (Consolidated with:
                Plaintiff,           )                        10 C 721)
                                     )
      v.                             )                        Judge Virginia M. Kendall
                                     )
IBG LLC AND INTERACTIVE BROKERS LLC, )
                                     )
                Defendants.          )
                                     )

                      PLAINTIFF TRADING TECHNOLOGIES’S
                   MOTION FOR JUDGMENT AS A MATTER OF LAW

       Plaintiff Trading Technologies International, Inc. (“TT”) moved for judgment as a matter

of law at the close of Defendants (“IB”) case-in-chief. Fed. R. Civ. P. 50(a); Vol. 15-B Trial Tr.

(Aug. 27, 2021) at 3292:6-9 & 3405:22-3406:18. Further to the Court’s direction, a short

statement of the bases and reasons for TT’s motion follows, including (A) obviousness; (B)

patent marking; (C) damages; and (D) equitable estoppel.

A. Obviousness

       Trading Technologies moves for judgment as a matter of law because a reasonable jury

would not have a legally sufficient evidentiary basis to find in favor of IB on the issue of

obviousness under 35 U.S.C. §§ 103 & 282. IB failed to meet its burden to prove, by clear and

convincing evidence, that any of the asserted claims of TT’s ʼ132 and ʼ 304 patents would have

been obvious at the time of the invention to a person of ordinary skill in the art.

       In the most recent pretrial order, Dkt. 1959, IB identified the following 7 grounds for

obviousness, using three different primary references:

       1.      TSE in view of X Trader;
 Case: 1:10-cv-00715 Document #: 2110 Filed: 08/29/21 Page 2 of 7 PageID #:111855




       2.      TSE in view of PTS Client;

       3.      TSE in view of Belder (and Togher);

       4.      Weiss in view of LIFFE Connect API Manuals and X_Trader;

       5.      Weiss in view of LIFFE Connect API Manuals and PTS Client;

       6.      INTEX in view of Silverman (and X_Trader); and

       7.      INTEX in view of PTS Client

       First, regarding combinations 6 and 7, using INTEX as a primary reference, IB failed to

adduce proof of obviousness. IB’s liability expert, Mr. Donefer, discussed INTEX only as

background material. He did not provide an obviousness opinion using INTEX as a primary

reference, nor did he provide the required full evidentiary foundation for obviousness for any

INTEX-based combination. In effect, there should be no dispute that IB dropped the INTEX

combinations for trial, and for at least those reasons, judgment as a matter of law of no

obviousness over the INTEX combinations should be entered, in favor of TT.

       Second, regarding combinations 1, 2, and 3, using TSE as a primary reference, IB failed

to show that TSE was prior art. There is no evidence allowing a jury to conclude that TSE was

disseminated or otherwise made available to the extent that persons interested and ordinarily

skilled in the subject matter or art, exercising reasonable diligence, could locate it. The Federal

Circuit requires corroborating evidence for public accessibility, and the testimony advanced by

IB was from a biased source and was uncorroborated. For at least those reasons, judgment as a

matter of law of no obviousness over the TSE combinations should be entered, in favor of TT.

       Third, regarding the two combinations using Weiss as a primary reference, IB failed to

show that the references were analogous. For obviousness references, the Federal Circuit looks

to see if the reference is from the same field of endeavor or if it is reasonably pertinent to the



                                                  2
 Case: 1:10-cv-00715 Document #: 2110 Filed: 08/29/21 Page 3 of 7 PageID #:111856




particular problem the inventor is trying to solve. The field of the invention is graphical user

interfaces for electronic trading. Weiss, however, is nothing more than a paper book that

addresses a different problem than does the invention, and no reasonable jury could conclude

that it is analogous art. For at least those reasons, judgment as a matter of law of no obviousness

over the Weiss combinations should be entered, in favor of TT.

       Fourth, regarding any and all of IB’s proffered obviousness combinations and theories,

IB has failed to adduce sufficient proof to support a conclusion of obviousness with respect to at

least the content of the prior art, differences between the prior art and the claimed invention,

motivation to combine, knowledge of the ordinarily skilled artisan, and the objective evidence of

nonobviousness. IB’s expert’s opinions should be entirely discounted because IB’s expert failed

to understand or apply the burden of proof; failed to review or weigh the intrinsic record in his

analysis; admitted to applying hindsight; and failed to credit the objective evidence of

nonobviousness.

       For any, or all, of these reasons, TT respectively requests that this court enter judgment as

a matter of law of no obviousness.

B. Patent Marking

       TT moves for judgment as a matter of law that it satisfied the marking requirement in this

case. A failure to mark patented articles, or otherwise provide notice to the accused infringer,

can limit past damages. 35 U.S.C. § 287. TT offered proof through, inter alia, Mr. Ryan’s

testimony and exhibits that TT had marked its patented products in compliance with the statute.

IB did not challenge TT’s proof or offer any contrary evidence. Therefore, TT respectfully

requests that this court enter judgment as a matter of law that TT marked its patented products.

For the same reasons, it is not necessary to instruct the jury on patent marking.



                                                  3
 Case: 1:10-cv-00715 Document #: 2110 Filed: 08/29/21 Page 4 of 7 PageID #:111857




C. Damages

       TT moves for judgment as a matter of law because a reasonable jury would not have a

legally sufficient evidentiary basis to adopt the damages figures advanced by IB’s expert Mr.

Reed. When a damages expert relies upon licenses to opine on a reasonable royalty, the Federal

Circuit requires that those licenses be comparable to the hypothetical negotiation. There is no

dispute between Mr. Reed and TT’s expert Ms. Lawton that three particular licenses in the

record are comparable. Yet, Mr. Reed’s opinions depend upon numerous licenses that he did not

and cannot show were comparable to the hypothetical negotiation. It is legally impermissible for

an expert to reach a reasonable royalty opinion by relying on such non-comparable agreements,

even as a check. Because Mr. Reed’s opinions are legally baseless, they cannot provide

substantial evidence to support the reasonable royalty awards Mr. Reed presented to the jury.

D. Equitable Estoppel

       Under Federal Circuit law, equitable estoppel requires showing at least that TT led IB to

reasonably infer that TT would not enforce TT’s ʼ132 and ʼ 304 patents against IB and that IB

reasonably relied on TT’s conduct. But the testimony adduced by IB during trial has made IB’s

estoppel case worse since the time when the Court denied TT’s motion for summary judgment.

Dkt. 1747. Mr. Peterffy testified that he read only a third of the open letter; he didn’t understand

it; and he didn’t know what it was talking about. Mr. Nemser also testified that he didn’t read

the whole letter or TT’s patents. There was no evidence of communications between IB and TT

upon which IB could rely. And the reliance evidence itself, if any, is nothing more than ipse

dixit. Therefore, TT submits that it would be appropriate for the Court to enter judgment against

IB on equitable estoppel. However, if the Court decides to order post-trial briefing to assist with




                                                 4
 Case: 1:10-cv-00715 Document #: 2110 Filed: 08/29/21 Page 5 of 7 PageID #:111858




making findings of fact and conclusions of law under Fed. R. Civ. P. 52, TT will be prepared to

respond at that time.




Dated: August 29, 2021                      Respectfully submitted,


                                        By: /s/ Jennifer M. Kurcz
                                           Jennifer M. Kurcz (ID No. 6279893)
                                           (jkurcz@bakerlaw.com)
                                           Leif R. Sigmond, Jr. (ID No. 6204980)
                                           (lsigmond@bakerlaw.com)
                                           Michael D. Gannon (ID No. 6206940)
                                           (mgannon@bakerlaw.com)
                                           Harrison B. Rose
                                           (hrose@bakerlaw.com)
                                           Stephanie J. Nelson
                                           (sjnelson@bakerlaw.com)
                                           BAKER & HOSTETLER LLP
                                           One North Wacker Drive, Suite 4500
                                           Chicago, Illinois 60606-1901
                                           Tel.: (312) 416-6200
                                            Alaina J. Lakawicz
                                            (alakawicz@bakerlaw.com)
                                            John F. Murphy
                                            (johnmurphy@bakerlaw.com)
                                            BAKER & HOSTETLER LLP
                                            2929 Arch Street, 12th Floor
                                            Philadelphia, Pennsylvania 19104
                                            Tel.: (215) 568-3100

                                            Jason Hoffman
                                            (jhoffman@bakerlaw.com)
                                            BAKER & HOSTETLER LLP
                                            1050 Connecticut Ave NW #1100
                                            Washington, DC 20036-5304
                                            Tel.: (202) 861-1500

                                            Jared Brandyberry
                                            (jbrandyberry@bakerlaw.com)
                                            BAKER & HOSTETLER LLP
                                            1801 California St. #4400
                                            Denver, CO 80202-2662

                                               5
Case: 1:10-cv-00715 Document #: 2110 Filed: 08/29/21 Page 6 of 7 PageID #:111859




                                    Tel.: (303) 861-0600
                                    Adam Faier
                                    (Adam.Faier@tradingtechnologies.com)
                                    TRADING TECHNOLOGIES INTERNATIONAL, INC.
                                    222 South Riverside, Suite 1100
                                    Chicago, Illinois 60606
                                    Tel.: (312) 476-1000
                                    Attorneys for Plaintiff
                                    TRADING TECHNOLOGIES
                                    INTERNATIONAL, INC.




                                       6
 Case: 1:10-cv-00715 Document #: 2110 Filed: 08/29/21 Page 7 of 7 PageID #:111860




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 29, 2021, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all counsel of record.


                                            /s/ Jennifer M. Kurcz
